UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7709


AMOS JACOB ARROYO,

                    Plaintiff - Appellant,

             v.

SUPERINTENDENT JOHN DOE; NS SUPERINTENDENT JOHN DOE; MAJOR
JOHN BARNES; CAPTAIN JOHN DOE; HAMPTON ROADS REGIONAL JAIL;
THE CITY OF NEWPORT NEWS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:21-cv-00313-AWA-RJK)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Amos Jacob Arroyo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amos Jacob Arroyo seeks to appeal the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 action for failure to comply with a court order. In civil

cases, parties have 30 days after the entry of the district court’s final judgment to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on August 11, 2021. Arroyo filed his notice

of appeal, at the earliest, on December 2, 2021, well after the appeal and excusable neglect

periods expired. * In his notice of appeal, however, Arroyo indicated that he had not been

receiving legal mail, implied that he never received the court’s dismissal order, and asked

that his appeal be granted. We therefore construe the notice of appeal as a motion to reopen

the appeal period under Fed. R. App. P. 4(a)(6). Accordingly, we remand this case to the

district court for the limited purpose of determining whether Arroyo is entitled to a

reopening of the appeal period. The record, as supplemented, will then be returned to this

court for further proceedings.

                                                                               REMANDED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2